DETAILED CORRESPONDENCE
1. Applicant's response, filed 4 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-70, 77-78, 83 and 88-90 are cancelled.
Claims 71-76, 79-82, 84-87 and 91-97 are currently pending and under examination herein.
Claims 71-76, 79-82, 84-87 and 91-97 are rejected.

Priority
4. The effective filing date of the claimed invention is 27 May 2015.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 4 January 2022 and 12 April 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. It is noted that the publication date and name listed for citation 1 of the U.S. Patent Application Publications of the 4 January 2022 IDS did not match the publication date and name associated with the publication number in the U.S. Patent Application Publication Database. This citation was amended by the examiner to reflect the publication date and name in the U.S. Patent Application Publication Database. A signed copy of list of references cited from the/each IDS is included with this Office Action.

Claim Objections
6. The objections to claims 80-82, 86, and 92-93 is withdrawn in view of the claim amendments and Applicant’s Remarks filed 4 May 2022. 

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The previously recited rejection of claim 76 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 4 May 2022. However, the claim amendments have necessitated a new grounds of rejection, as set forth below.

8. Claims 72-74, 76, 80-82, 84-86, and 91-92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 72-74, 81-82 and 85-86 recite the limitation “said antitumor effect”. However, claim 71, from which claims 72-74, 81-82 and 85-86 depend, recite “for each of said plurality of analytes, detecting a signal indicative of said antitumor effect relative to a control”, which indicates that there is an antitumor effect detected for each analyte of the plurality of analytes. It is unclear if the further limitations on the antitumor effect are intended to further limit the antitumor effect observed for all of the analytes of the plurality of analytes or if these limitations are intended to further limit the antitumor effect for at least one of the analytes of the plurality of analytes. For examination purposes, it is interpreted that the claims limit the antitumor effect for at least one of the analytes of the plurality of analytes. It is suggested to amend the claims to recite “at least one said antitumor effect”. 
Claims 76, 80, 84-85 and 91 recite the limitation “said signal indicative of said antitumor effect” or “said signal”. However, claim 71, from which claims 76, 80, 84-85 and 91 depend, recite “for each of said plurality of analytes, detecting a signal indicative of said antitumor effect relative to a control”, which indicates that there is a signal detected for each analyte of the plurality of analytes. It is unclear if the further limitations on the signal are intended to further limit the signal detected for all of the analytes of the plurality of analytes or if these limitations are intended to further limit the signal for at least one of the analytes of the plurality of analytes. For examination purposes, it is interpreted that the claims limit the signal for at least one of the analytes of the plurality of analytes. It is suggested to amend the claims to recite “at least one said signal indicative of said antitumor effect” or “at least one of said signals”.
Claim 80 recites the limitation “said at least one strain”. However, claim 71, from which claims 80 depends, recite “providing a plurality of analytes, each of which comprises at least one cannabis extract of at least one strain to be tested or a fraction of at least one cannabis extract of at least one strain to be tested”, which indicates that there is at least one strain for each analyte of the plurality of analytes. It is unclear if the further limitations on the at least one strain are intended to further limit the at least one strain for all of the analytes of the plurality of analytes or if these limitations are intended to further limit the at least one strain for at least one of the analytes of the plurality of analytes. For examination purposes, it is interpreted that the claims limit the at least one strain for at least one of the analytes of the plurality of analytes. It is suggested to amend the claim to recite “said at least one strain of at least one analyte of the plurality of analytes”.
Claim 80 recite the limitation “said plurality of analytes is derived from at least one cannabis species selected from the group consisting of: Cannabis sativa, Cannabis indica, Cannabis ruderalis, and any combination thereof”. It is unclear if this limitation is intended to require to limit the entire plurality of analytes to being derived from the same cannabis species selected from the Markush listing in the claim or if each analyte of the plurality of analytes can select the derivative cannabis species independently of one another. For examination purposes, it is interpreted that each analyte of the plurality of analytes can select the derivative cannabis species independently of one another. It is suggested to amend the claim to recite “each analyte of said plurality of analytes is derived from at least one cannabis species selected from the group consisting of: Cannabis sativa, Cannabis indica, Cannabis ruderalis, and any combination thereof”.
Claim 81 recites the limitation “said plurality of analytes provides a synergistic effect with respect to said antitumor effect as compared to the effect provided by said chemotherapy drug administered separately”. It is unclear if this limitation is intended to require to limit the entire plurality of analytes to providing a synergistic effect or if the claim is intended to require that at least one analyte of the plurality of analytes provides a synergistic effect. For examination purposes, it is interpreted that at least one analyte of the plurality of analytes provides a synergistic effect. It is suggested to amend the claim to recite “at least one analyte of said plurality of analytes provides a synergistic effect with respect to said antitumor effect as compared to the effect provided by said chemotherapy drug administered separately”.
Claim 82 recites the limitation “said plurality of analytes provides a contraindicatory effect with respect to said antitumor effect as compared to the effect provided by said chemotherapy drug administered separately”. It is unclear if this limitation is intended to require to limit the entire plurality of analytes to providing a contraindicatory effect or if the claim is intended to require that at least one analyte of the plurality of analytes provides a contraindicatory effect. For examination purposes, it is interpreted that at least one analyte of the plurality of analytes provides a contraindicatory effect. It is suggested to amend the claim to recite “at least one analyte of said plurality of analytes provides a contraindicatory effect with respect to said antitumor effect as compared to the effect provided by said chemotherapy drug administered separately”.
Claim 92 recites the limitation “said plurality of analytes comprises cannabinoids selected from a group consisting of CBG-type cannabinoids, CBC-type cannabinoids, CBD-type cannabinoids, THC-type cannabinoids, CBL-type cannabinoids, CBE- type cannabinoids, CBN-type cannabinoids, CBT-type cannabinoids and miscellaneous type cannabinoids”. It is unclear if this limitation is intended to require to limit the entire plurality of analytes to comprise the same cannabinoids selected from the Markush listing in the claim or if each analyte of the plurality of analytes can select the cannabinoids that are present independently of one another. For examination purposes, it is interpreted that each analyte of the plurality of analytes can select the cannabinoids that are present independently of one another. It is suggested to amend the claim to recite “each analyte of said plurality of analytes comprises cannabinoids selected from a group consisting of CBG-type cannabinoids, CBC-type cannabinoids, CBD-type cannabinoids, THC-type cannabinoids, CBL-type cannabinoids, CBE- type cannabinoids, CBN-type cannabinoids, CBT-type cannabinoids and miscellaneous type cannabinoids”.
Claim 85 recites “said cannabis” and Claim 91 recites “said cannabis extract”. However, claim 71, from which claims 80 depends, recite “providing a plurality of analytes, each of which comprises at least one cannabis extract of at least one strain to be tested or a fraction of at least one cannabis extract of at least one strain to be tested”, which indicates that there is at least one cannabis extract for each analyte of the plurality of analytes. It is unclear if the further limitations on the cannabis or cannabis extract are intended to further limit the cannabis or cannabis extract for all of the analytes of the plurality of analytes or if these limitations are intended to further limit the cannabis or cannabis extract for at least one of the analytes of the plurality of analytes. For examination purposes, it is interpreted that the claims limit the cannabis or cannabis extract for at least one of the analytes of the plurality of analytes. 

Response to Arguments
9. Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered but they are moot because they do not pertain to the new grounds of rejection set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 71-76, 79-81, 84, 86, 91-93, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of Torres et al. (Mol Cancer Ther 2011, vol. 10, No. 1, pgs. 90-103; previously cited) and Whittle et al. (US 7,344,736 B2; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claim 71, Mi et al. discloses a method of for individualizing therapy for cancer cells and assess the sensitivity of cells to different therapies (col. 1, line 47 to col. 2, line 22). Mi et al. discloses that the method involves conducting chemoresponse testing with a panel of chemotherapeutic agents on cultured cells from a cancer patient, with the panel being the commercially available ChemoFX® Assay (col. 2, lines 17-29). Mi et al. discloses that the method includes culturing a monolayer of malignant cells from an explant of a patient’s biopsy specimen and distributing the cultured cells throughout the wells of a microtiter plate and contacting the cells with at least one agent or sequence of agents to monitor the effect relative to a control (abstract; col. 1, lines 49-63; col. 4, lines 30-43; col. 5, line 14 to col. 6, line 32). Brower et al. discloses a summary of the ChemoFX® assay and further includes that the layout of the microtiter plate is a 384-well plate array that includes a testing plurality of different agents or combination of agents (Fig. 2; pg. 60, para. 5 to pg. 69, para. 2). Mi et al. discloses that the efficacy of each agent in the panel is determined by determining the number of viable cells using an automated cell imaging system that determines the efficacy of each treatment in vitro or use any method for determining the viability of cells in vitro (col. 6, line 20 to col. 8, line 58). Since Mi et al. discloses that the efficacy of each treatment is based on the viability of the cells in vitro, the signal determined for each agent in each well of the plate is a signal determined for all of the components of the agent as a whole and does not differentiate between the individual components of the agents. 
Regarding claims 72-74, 80 and 86, Mi et al. discloses that the efficacy of each agent in the panel is determined by determining the number of viable cells using an automated cell imaging system that determines the efficacy of each treatment in vitro or use any method for determining the viability of cells in vitro (col. 6, line 20 to col. 8, line 58).
Concerning claim 76, Mi et al. discloses correlating ChemoFX® assay metrics with the clinical endpoint and clinical prognostic factors of the patient (col. 11, line 13 to col. 13, line 17).
Pertaining to claims 79-80, Mi et al. discloses that the assay utilizes tumor cells derived from patient tumor biopsies from cancer patients (col. 3, lines 45-56; col. 4, lines 30-67).
As to claim 84, Mi et al. discloses that the data analysis is carried out on a computer software, which inherently requires one or more computers with a display in order to present the dose-response curves (col. 6, line 38 to col. 8, line 58; col. 11, line 12 to col. 13, line 17).
With respect to claim 91, Mi et al. discloses selecting an agent or combination of agents that the cells in the assay exhibit sensitivity to for treatment for the patient (claim 1; col. 6, line 57 to col. 7, line 8).
Mi et al. and Brower et al. are silent to providing a plurality of analytes, each of which comprises at least one cannabis extract of at least one strain to be tested or at least one cannabis extract of at least one strain to be tested, each of said analytes comprising a plurality of components, and contacting the patient’s biopsy derived tumor cells with said plurality of cannabis extracts in claim 71; contacting the patients’ biopsy derived cells with said plurality of cannabis extracts and with at least one chemotherapy drug in claim 75; administering to said patient an effective amount of said plurality of cannabis extracts correlated with said antitumor effect on said patient’s biopsy-derived cells in claim 76 and 91; wherein said plurality of analytes provide a synergistic effect with respect to said antitumor effect as compared to the effect provided by said chemotherapy drug administered separately in claim 81; wherein said plurality of analytes comprises cannabinoids selected from a group consisting of CBG-type cannabinoids, CBC-type cannabinoids, CBD-type cannabinoids, THC-type cannabinoids, CBL-type cannabinoids, CBE-type cannabinoids, CBN-type cannabinoids, CBT-type cannabinoids and miscellaneous type cannabinoids in claim 92; wherein at least one of said plurality of analytes comprises non-cannabinoids selected from a group consisting of terpenoids, hydrocarbons, essential oil derived from cannabis, nitrogen-containing compounds, carbohydrates, flavonoids, fatty acids, noncannabinoid phenols, simple alcohols, aldehydes, ketones, acids, esters, lactones, phytosterols, pigments, xanthophylls and elements in claim 93; and wherein said plurality of analytes differ in at least one parameter selected from the group consisting of cannabis strain, extraction procedure, and growth conditions of cannabis from which said analyte was extracted in claim 97. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Torres et al. and Whittle et al.
Regarding claim 71, Torres et al. discloses obtaining cannabis extracts from the Cannabis sativa strain including THC-botanical drug substance and CBD-botanical drug substance obtained from GW Pharmaceuticals that each include multiple cannabinoids as well combinations of THC and CBD extracts obtained from GW Pharmaceuticals whose combination includes multiple cannabinoids and therefore have a plurality of components, applying the cannabis extract to glioma cells derived from tumor biopsies and measuring a signal from the assays performed that indicates an antitumor effect on the glioma cells and xenografts (abstract; pg. 90, col. 2, para. 2 to pg. 94, col. 1, para. 3; Figs. 1-2). 
Concerning claim 71, Whittle et al. discloses that GW Pharmaceuticals manufactures their THC and CBD based botanical drug substances via extraction from cannabis plant material, including particular strains of the cannabis plants (abstract; col. 3, line 60 to col. 4, line 41; col. 7, lines 30-65; col. 8, lines 45-57; col. 9, line 46 to col. 10, line 10; col. 18, line 50 to col. 19, line 20). Whittle et al. further discloses that it is possible to mix plant material from two or more chemovars or use a variety which will produce the desired ratio of cannabinoids prior to extraction (col. 9, lines 62-67).
Pertaining to claim 75, Torres et al. discloses contacting the cells with at least one cannabis extract and temozolomide, which is a benchmark chemotherapy agent for gliomas (abstract; pg. 90, col. 1, para. 1 to pg.  9, col. 1, para. 1; Figs. 1-2 and 5).
As to claim 81, Torres et al. discloses that THC provided a synergistic effect with TMZ in the ability to reduce growth of glioma cells by inducing glioma cell death (pg. 92, col. 2, para. 5).
With respect to claim 92, Torres et al. discloses administering both THC and CBD to cancer cells, which are cannabinoid-type extracts (pg. 91, col. 1, para. 2 to pg. 99, col. 1, para. 1; Figs. 1-2 and 5).
Regarding claim 93, Whittle et al. discloses that the noncannabinoid components of the extracted botanical drug substances include hydrocarbons, nitrogenous compounds, alkanes, amino acids, sugars, aldehydes, alcohols, ketones, flavonoids, glycosides, vitamins, triglyceride waxes, plant pigments and terpenes (col. 18, lines 60-65; col. 19, lines 55-62).
Concerning claim 97, Torres et al. discloses using both THC-botanical drug substance and CBD-botanical drug substance provided by GW Pharmaceuticals (pg. 91, col. 1, para. 4).
 	Pertaining to claim 97, Whittle et al. discloses the extraction procedure for the preparation of botanical drug substances derived from cannabis (abstract; col. 4, lines 5-41). Whittle et al. further discloses that plant material derived from cannabis plants having a high CBD content undergo an extraction process that differs in the second time periods temperature applied in comparison to plant material derived from cannabis plants having a high THC content that correspond to the botanical drug substance with a high CBD or THC content, respectively (col. 6, lines 9-38; col. 7, lines 30-53).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation or teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Torres et al. discloses that the administration of cannabinoids and temozolomide has a synergistic effect on glioma growth, even for TMZ resistant tumors (abstract; pg. 92, col. 2, para. 5). Therefore, one of ordinary skill in the art would have been motivated to include cannabinoid extracts taught by Torres et al. as one of the agents tested for clinical efficacy for therapy for cancer patients in the method of Mi et al. and Brower et al. In addition, Torres et al. discloses utilizing CBD-botanical drug substances and THC-botanical drug substances as well as THC and CBD extracts obtained from GW Pharmaceuticals (pg. 91, col. 1, para. 4). Whittle et al. discloses the extraction procedure utilized to GW Pharmaceuticals to obtain their cannabis extracts, including their botanical drug substances (col. 3, line 60 to col. 4, line 41; col. 7, lines 30-65; col. 8, lines 45-57; col. 9, line 46 to col. 10, line 10; col. 18, line 50 to col. 19, line 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, that the CBD-botanical drug substances and THC-botanical drug substances as well as THC and CBD extracts obtained from GW Pharmaceuticals are cannabis extracts obtained from at least one strain of cannabis. Furthermore, one of ordinary skill in the art would predict that the cannabinoids taught by Torres et al. and Whittle et al. could be readily added to the method of Mi et al. and Brower et al. with a reasonable expectation of success since both methods pertain to the treatment of cancer in patients. In addition, regarding claims 76 and 91, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer the selected treatment that the patient is predicted to respond to in order to administer the most effective treatment for that patient. 
In addition, Whittle et al. discloses that CBD-botanical drug substances undergo a different extraction procedure than THC-botanical drug substances (col. 6, lines 9-38; col. 7, lines 30-53) and that this extraction procedure is owned by GW Pharma (Assignee data). Therefore, it would have been obvious to one of ordinary skill in the art that the CBD-botanical drug substance from GW Pharmaceuticals in Torres et al. differs in the extraction procedure of the THC-botanical drug substance of GW Pharmaceuticals as taught by Whittle et al. Furthermore, one of ordinary skill in the art would predict that the extraction method disclosed by Whittle et al. could be readily added to the method of Torres et al., Mi et al. and Brower et al. with a reasonable expectation of success since Torres et al. discloses utilizing cannabis-based medicines with multiple cannabinoids obtained from the same company of Whittle et al. The invention is therefore prima facie obvious.

11. Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of Torres et al. (Mol Cancer Ther 2011, vol. 10, No. 1, pgs. 90-103; previously cited) and Whittle et al. (US 7,344,736 B2; previously cited) as applied to claim 71 above, and further in view of Hidalgo et al. (Cancer Discovery 2014, 4(9), pgs. 1-16; previously cited). Any newly recited portions herein are necessitated by claim amendment. 
As to claim 87, Torres et al. discloses transplanting cancer cells from the U87 and T98 cancer cell lines into nude mice, treating the mice with at least one cannabis extract and monitoring the growth of the tumors in the mice via an external caliper (pg. 92, col. 1, para. 2).
The limitations of claim 71 have been taught by Mi et al., Brower et al., Torres et al., and Whittle et al. in the above rejection. Mi et al., Brower et al., Torres et al., and Whittle et al. are silent to transplanting cancer cell xenografts derived from patient’s tumor biopsy derived cells into experimental animals, treating said experimental animals with said plurality of extracts selected from the group consisting of: cannabis extract or a fraction thereof, cannabinoid-type extract, non-cannabinoid-type extract and any combination thereof, and monitoring tumor growth of said experimental animal in claim 87. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Hidalgo et al.
With respect to claim 87, Hidalgo et al. discloses the method of generating patient-derived xenographic models in mice from fresh primary or metastatic human cancer as well as their use in personalized medicine for identifying treatments (pg. OF2, col. 1, para. 3 to pg. OF11, col. 1, para. 1; Table 1). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Hidalgo et al. discloses that xenografts developed from cancer cell lines that are grown in immunodeficient mice are commonly used but that the predictive value of these models is lacking whereas the used of patient-derived xenografts show a high degree of correlation with clinical response to cytotoxic agents (pg. OF1, col. 1, paras. 1 to pg. OF2, col. 1 para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize patient derived xenograft models taught by Hidalgo et al. in place of the cancer cell line derived xenograft models taught by Torres et al. in the combination of Mi et al., Brower et al., Torres et al., and Whittle et al. in order to utilize a more accurate model. Furthermore, one of ordinary skill in the art would predict that the patient-derived xenograft models taught by Hidalgo et al. could be readily added to the method of Mi et al., Brower et al., Torres et al., and Whittle et al. with a reasonable expectation of success since both methods include the use of patient-derived tumor samples. The invention is therefore prima facie obvious.

12. Claims 94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of Torres et al. (Mol Cancer Ther 2011, vol. 10, No. 1, pgs. 90-103; previously cited) and Whittle et al. (US 7,344,736 B2; previously cited) as applied to claim 71 above, and further in view of Guy et al. (“The development of Sativex® - a natural cannabis-based medicine” Cannabinoids as therapeutics 2005, pgs. 231-263; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 71 have been taught by the combination of Mi et al., Brower et al., Torres et al., and Whittle et al. in the above rejection. However, Mi et al., Brower et al., Torres et al., and Whittle et al. are silent to wherein said phystosterols is selected from a group consisting of campesterol, ergosterol, E-sitosterol, and sigmasterol and vitamin K in claim 94 and wherein said pigment is carotene in claim 96. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Guy et al.
Regarding claim 94, Guy et al. discloses that the phytosterols in the cannabis-based medicine whole-plant extract include beta-sitosterol, campesterol and stigmasterol (pg. 244, para. 1).
Concerning claim 96, Guy et al. discloses that the cannabis-based medicine whole-plant extract includes beta-carotene (pg. 244, para. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Guy et al. discloses that cannabis-based medicines derived from whole plant extracts provide better therapeutic success and are better tolerated than single synthetic cannabinoid medicines (pg. 235, para. 3 to pg. 236, para. 4). In addition, Torres et al. discloses utilizing CBD-botanical drug substances obtained from GW Pharmaceuticals (pg. 91, col. 1, para. 4). Therefore, one of ordinary skill in the art would have been motivated to utilize the whole plant extracts from GW Pharmaceuticals taught by Guy et al. in the method of Mi et al., Brower et al., Torres et al., and Whittle et al. in order to utilize cannabis-based medicines with a higher likelihood of therapeutic success. Furthermore, one of ordinary skill in the art would predict that the cannabis-based whole plant extracts taught by Guy et al. could be readily added to the method of Mi et al., Brower et al., Torres et al., and Whittle et al. with a reasonable expectation of success since Torres et al. discloses utilizing cannabis-based medicines with multiple cannabinoids obtained from the same company. The invention is therefore prima facie obvious.

13. Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of Torres et al. (Mol Cancer Ther 2011, vol. 10, No. 1, pgs. 90-103; previously cited), Whittle et al. (US 7,344,736 B2; previously cited) and Guy et al. (“The development of Sativex® - a natural cannabis-based medicine” Cannabinoids as therapeutics 2005, pgs. 231-263; previously cited) as applied to claim 93 above, and further in view of Brenneisen ("Chemistry and analysis of phytocannabinoids and other Cannabis constituents." Marijuana and the Cannabinoids. Humana Press, 2007. Pgs. 17-49; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 93 have been taught by the combination of Mi et al., Brower et al., Torres et al., Whittle et al. and Guy et al. in the above rejection. However, Mi et al. Brower et al., Torres et al., Whittle et al. and Guy et al. are silent to wherein said elements are selected from a group consisting of Na, K, Ca, Mg, Fe, Cu, Mn, Zn and Hg in claim 95. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Brenneisen.
Pertaining to claim 95, Brenneisen discloses a review of the chemical constituents of Cannabis plants and that the components in the plants, including the plant extracts, include the elements of Na, K, Ca, Mg, Fe, Cu, Mn, Zn and Hg (pg. 17, para. 1; pg. 28, para. 1 to pg. 37, last paragraph).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Brenneisen discloses the chemical composition of Cannabis plants and their extracts (pg. 17, para. 1; pg. 28, para. 1 to pg. 37, last paragraph). Guy et al. discloses that cannabis-based medicines derived from whole plant extracts provide better therapeutic success and are better tolerated than single synthetic cannabinoid medicines (pg. 235, para. 3 to pg. 236, para. 4). Therefore, one of ordinary skill in the art would have recognized that the whole plant extracts taught by Guy et al. include elemental components disclosed by Brenneisen since Guy et al. discloses utilizing whole plant extracts and Brenneisen discloses the chemical composition of whole plant extracts.  The invention is therefore prima facie obvious.

14. Claims 71-76, 79-80, 82, 84, 86 and 91-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of De Petrocellis et al. (British Journal of Pharmacology 2013, vol. 168, pgs. 79-102; IDS Document; previously cited and Supplementary Table 9; previously cited) as evidenced by Guy et al. (“The development of Sativex® - a natural cannabis-based medicine” Cannabinoids as therapeutics 2005, pgs. 231-263; previously cited). Any newly recited portions herein are necessitated by claim amendment.
As to claim 71, Mi et al. discloses a method of for individualizing therapy for cancer cells and assess the sensitivity of cells to different therapies (col. 1, line 47 to col. 2, line 22). Mi et al. discloses that the method involves conducting chemoresponse testing with a panel of chemotherapeutic agents on cultured cells from a cancer patient, with the panel being the commercially available ChemoFX® Assay (col. 2, lines 17-29). Mi et al. discloses that the method includes culturing a monolayer of malignant cells from an explant of a patient’s biopsy specimen and distributing the cultured cells throughout the wells of a microtiter plate and contacting the cells with at least one agent or sequence of agents to monitor the effect relative to a control (abstract; col. 1, lines 49-63; col. 4, lines 30-43; col. 5, line 14 to col. 6, line 32). Brower et al. discloses a summary of the ChemoFX® assay and further includes that the layout of the microtiter plate is a 384-well plate array that includes a testing plurality of different agents or combination of agents (Fig. 2; pg. 60, para. 5 to pg. 69, para. 2). Mi et al. discloses that the efficacy of each agent in the panel is determined by determining the number of viable cells using an automated cell imaging system that determines the efficacy of each treatment in vitro or use any method for determining the viability of cells in vitro (col. 6, line 20 to col. 8, line 58). Since Mi et al. discloses that the efficacy of each treatment is based on the viability of the cells in vitro, the signal determined for each agent in each well of the plate is a signal determined for all of the components of the agent as a whole and does not differentiate between the individual components of the agents. 
With respect to claims 72-74, 80 and 86, Mi et al. discloses that the efficacy of each agent in the panel is determined by determining the number of viable cells using an automated cell imaging system that determines the efficacy of each treatment in vitro or use any method for determining the viability of cells in vitro (col. 6, line 20 to col. 8, line 58).
Regarding claim 76, Mi et al. discloses correlating ChemoFX® assay metrics with the clinical endpoint and clinical prognostic factors of the patient (col. 11, line 13 to col. 13, line 17).
Concerning claims 79-80, Mi et al. discloses that the assay utilizes tumor cells derived from patient tumor biopsies from cancer patients (col. 3, lines 45-56; col. 4, lines 30-67).
Pertaining to claim 84, Mi et al. discloses that the data analysis is carried out on a computer software, which inherently requires one or more computers with a display in order to present the dose-response curves (col. 6, line 38 to col. 8, line 58; col. 11, line 12 to col. 13, line 17).
As to claim 91, Mi et al. discloses selecting an agent or combination of agents that the cells in the assay exhibit sensitivity to for treatment for the patient (claim 1; col. 6, line 57 to col. 7, line 8).
Mi et al. and Brower et al. are silent to providing a plurality of analytes, each of which comprises at least one cannabis extract of at least one strain to be tested or at least one cannabis extract of at least one strain to be tested, each of said analytes comprising a plurality of components, and contacting the patient’s biopsy derived tumor cells with said plurality of analytes in claim 71; contacting the patients’ biopsy derived cells with said plurality of analytes and with at least one chemotherapy drug in claim 75; administering to said patient an effective amount of at least one of said plurality of analytes in correlation with said antitumor effect on said patient’s biopsy-derived cells in claim 76 and 91; wherein said plurality of analytes provides a contra indicatory effect with respect to antitumor or anti-inflammatory activity as compared to the effect provided by said chemotherapy drug administered separately in claim 82; wherein said plurality of analytes comprise cannabinoids selected from a group consisting of CBG-type cannabinoids, CBC-type cannabinoids, CBD-type cannabinoids, THC-type cannabinoids, CBL-type cannabinoids, CBE-type cannabinoids, CBN-type cannabinoids, CBT-type cannabinoids and miscellaneous type cannabinoids in claim 92; wherein at least one of said plurality of analytes comprise non-cannabinoids selected from a group consisting of terpenoids, hydrocarbons, essential oil derived from cannabis, nitrogen-containing compounds, carbohydrates, flavonoids, fatty acids, noncannabinoid phenols, simple alcohols, aldehydes, ketones, acids, esters, lactones, phytosterols, pigments, xanthophylls and elements in claim 93; wherein said phystosterols are selected from a group consisting of campesterol, ergosterol, E-sitosterol, sigmasterol and vitamin K in claim 94; and wherein at least one of said plurality of analytes comprises a pigment and said pigment is carotene in claim 96. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by De Petrocellis et al. and evidenced by Guy et al.
With respect to claim 71, De Petrocellis et al. discloses obtaining various pure cannabinoids and cannabis extracts from the Cannabis sativa strain, applying the pure cannabinoids and cannabis extracts to human prostate cancer cell lines both in vitro and in vivo and measuring a signal from the assays performed that indicates an antitumor effect on the prostate cancer cells and xenografts (abstract; pg. 80, col. 2, para. 3 to pg. 94, col. 1, para. 2; Tables 1-2; Figs. 1-6). De Petrocellis et al. discloses that multiple botanical drug substances containing different amounts of a primary cannabinoid as well as other cannabinoids were tested (pg. 81, col. 1, para. 2; Table 1; Supplementary Table 9) De Petrocellis et al. discloses that the cannabis extracts include cannabinoid-type compounds including THC and CBD that are provided by GW Pharmaceuticals Ltd. (pg. 81, col. 1, para. 2). 
Regarding claim 75, De Petrocellis et al. discloses contacting the cells with at least one cannabis extract and currently used chemotherapeutic agents bicalutamide or docetaxel (pg. 81, col. 1, para. 1 and pg. 86, col. 1, para. 3 to col. 2, para. 1).
Concerning claim 82, De Petrocellis et al. discloses that CBD-BDS and CBD did not provide any effect on cancer cell lines or tumor volume and weight even in combination with conventional antitumor therapies (pg. 86, col. 1, para. 3 to pg. 88, col. 1, para. 1). The instant specification has not defined the term “contra indicatory”. The broadest reasonable interpretation of this term is any indication that the extract should not be applied in combination with conventional chemotherapy treatments, which includes indications that there is no effect on the tumors or cells with the application of the extract with conventional chemotherapeutic agents as this would be an indication that the combination should not be administered.
Pertaining to claim 92, De Petrocellis et al. discloses that the cannabis extracts include cannabinoid-type compounds including THC and CBD (pg. 81, col. 1, para. 2; Supplementary Table 9).
As to claim 93, De Petrocellis et al. discloses that the cannabis extracts include cannabinoid-type compounds including THC and CBD that are provided by GW Pharmaceuticals Ltd. (pg. 81, col. 1, para. 2; Supplementary Table 9). Guy et al. discloses the development of a cannabis-based medicine as a whole-plant extract that includes both cannabinoid fractions and non-cannabinoid fractions by the company GW Pharmaceuticals (pg. 235, para. 5 to pg. 236, para. 4; pg. 238, para. 4 to pg. 239, para. 1; pg. 241, para. 2 to pg. 243, para. 1). Therefore, the Guy et al. reference serves as an evidentiary reference of the composition of the BDSs utilized in De Petrocellis et al. Guy et al. further discloses that the GW Pharmaceutical’s cannabis-based medicines include non-cannabinoids containing terpenes, sterols, fatty acids, anti-oxidants, flavonoids and others (pg. 242, para. 3; pg. 243, para. 4 to pg. 244, para. 1).
With respect to claim 94, Guy et al. discloses that the phytosterols in the cannabis-based medicine whole-plant extract include beta-sitosterol, campesterol and stigmasterol (pg. 244, para. 1).
Regarding claim 96, Guy et al. discloses that the cannabis-based medicine whole-plant extract includes beta-carotene (pg. 244, para. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. De Petrocellis et al. discloses that the cannabidiol significantly inhibited cell viability for prostate cancer cells (abstract). Therefore, one of ordinary skill in the art would have been motivated to include cannabinoids taught by De Petrocellis et al. as one of the agents tested for clinical efficacy for therapy for cancer patients in the method of Mi et al. and Brower et al. Furthermore, one of ordinary skill in the art would predict that the cannabinoids taught by De Petrocellis et al. could be readily added to the method of Mi et al. and Brower et al. with a reasonable expectation of success since both methods pertain to the treatment of cancer in patients. In addition, regarding claims 76 and 91, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer the selected treatment that the patient is predicted to respond to in order to administer the most effective treatment for that patient. The invention is therefore prima facie obvious.

15. Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (US 8,187,800 B2; previously cited) as evidenced by Brower et al. (“The ChemoFX® Assay: An Ex Vivo Chemosensitivity and Resistance Assay for Predicting Patient Response to Cancer Chemotherapy” Methods in Molecular Biology, vol. 414: Apoptosis and Cancer. 2008, Edited by: G. Mor and A.B. Alvero, Humana Press Inc., Totowa NJ, pgs. 57-78; previously cited), in view of De Petrocellis et al. (British Journal of Pharmacology 2013, vol. 168, pgs. 79-102; IDS Document; previously cited and Supplementary Table 9; previously cited) as evidenced by Guy et al. (“The development of Sativex® - a natural cannabis-based medicine” Cannabinoids as therapeutics 2005, pgs. 231-263; previously cited) as applied to claim 71 above, and further in view of Kojoma et al. (Forensic Science International 2006, vol. 159, pgs. 132-140; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Concerning claim 85, De Petrocellis et al. discloses obtaining various pure cannabinoids and cannabis extracts from the Cannabis sativa strain, applying the pure cannabinoids and cannabis extracts to human prostate cancer cell lines both in vitro and in vivo and measuring a signal from the assays performed that indicates an antitumor effect on the prostate cancer cells and xenografts (abstract, pg. 80, col. 2, para. 3 to pg. 94, col. 1, para. 2, Tables 1-2 and Figs. 1-6). 
Mi et al., Brower et al. and De Petrocellis et al. is silent to identifying one or more genetic markers derived from cannabis, said one or more genetic markers correlations with said antitumor effect or correlating said signal with DNA sequence data of said cannabis in claim 85. However, this limitations was known in the art at the time of the effective filing date of the invention, as taught by Kojoma et al.
Pertaining to claim 85, Kojoma et al. discloses analyzing the cannabinoid content of 13 different strains of Cannabis sativa L. via HPLC analysis as well as analyzing genetic polymorphisms of the THCA synthase gene (abstract; pg. 133, col. 1, para. 1 to pg. 140, col. 1, para. 1). Kojoma et al. discloses that the cannabinoid content vary between the different strains that correlates with polymorphisms in the THCA synthase gene (pg. 135, col. 1, para. 1 to pg. 140, col. 1, para. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Kojoma et al. discloses that the concentrations of cannabinoids in Cannabis sativa L. are affected by the genetic polymorphisms in the strain (pg. 135, col. 1, para. 1 to pg. 140, col. 1, para. 1). Therefore, one of ordinary skill in the art would have been motivated to correlate the genetic data of the Cannabis sativa extracts taught by Kojoma et al. with the antitumor effect determined by the method taught by De Petrocellis et al., Mi et al. and Brower et al. in order to account for differences in the concentrations in cannabinoids in the extracts from the Cannabis sativa L. plant utilized in the method of De Petrocellis et al., Mi et al. and Brower et al. as taught by Kojoma et al. Accounting for the differences in the cannabinoid concentrations in the extracts allows for a more accurate correlation in the effect of cannabinoids present in the extract and the antitumor effect of the cannabis extract. Furthermore, one of ordinary skill in the art would predict that the correlation methods taught by Kojoma et al. could be readily added to the method of De Petrocellis et al., Mi et al. and Brower et al. with a reasonable expectation of success because both methods pertain to strains of the Cannabis sativa L. variety. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
16. Applicant asserts that one of ordinary skill in the art would understand Torres to consider only the THC and CBD components of a cannabis extract to be the only ones of any definite pharmaceutical value and that Whittle defines non-cannabinoid components of a cannabis extract as undesirable and as non-target materials that are preferably removed whereas the instant invention is directed to high-throughput screening of the entire cannabis extract, in which the signal indicative of antitumor activity is determined over the entire content of the extract (pg. 12, para. 3 to pg. 13, para. 3; of Applicant’s Remarks). Applicant further asserts that these teachings of Torres and Whittle teach away from the claimed invention because a person of ordinary skill would have no motivation to produce a whole-extract screening method (pg. 13, para. 4 to pg. 14, para. 1 of Applicant’s Remarks). Applicant asserts that the dependent claims 72-76, 79-81, 84, 86, 91-93 and 97 are nonobvious for the same reasons as claim 71 discussed above (pg. 14, paras. 2-3 of Applicant’s Remarks).This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high-throughput screening of the entire cannabis extract) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claims merely requires analyzing a plurality of analytes that comprise at least one cannabis extract or a fraction of at least one cannabis extract of at least one strain to be tested, each of said analytes comprising a plurality of components. As defined in the specification (see paras. [0117]-[0118] of the published application): 
a cannabinoid extract refers hereinafter to any extract or concentrate derived from the cannabis plant which contains at least one cannabinoid. The cannabinoids may be extracted from the cannabis plant using any one of the many known extraction methods, such as non-hydrocarbons extraction methods and hydrocarbons extraction methods.
“cannabinoid fraction” used hereinafter refers to cannabis extract treated by separation or purification or fractionation processes. More particularly it refers to purified or partially purified cannabis extract containing cannabinoid-type portions or elements. In alternative embodiments, cannabinoid fraction may contain synthetic cannabinoids.
As such, the claims do not require high-throughput screening of the entire cannabis extract in the broadest reasonable interpretation of a cannabis extract or a fraction of a cannabis extract as defined in the instant specification.
Nevertheless, Torres et al. in view of Whittle et al. discloses that each of the THC-BDS and CBD-BDS are different extracts of at least one strain of cannabis. Torres et al. discloses obtaining cannabis extracts from the Cannabis sativa strain including THC-botanical drug substance and CBD-botanical drug substance obtained from GW Pharmaceuticals that each include multiple cannabinoids (abstract; pg. 90, col. 2, para. 2 to pg. 94, col. 1, para. 3; Figs. 1-2). Whittle et al. discloses that GW Pharmaceuticals manufactures their THC and CBD based botanical drug substances via extraction from cannabis plant material, including particular strains of the cannabis plants (abstract; col. 3, line 60 to col. 4, line 41; col. 7, lines 30-65; col. 8, lines 45-57; col. 9, line 46 to col. 10, line 10; col. 18, line 50 to col. 19, line 20). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, that the CBD-botanical drug substances and THC-botanical drug substances as well as THC and CBD extracts obtained from GW Pharmaceuticals are different analytes that comprise a plurality of components and comprise at least one extract of at least one strain to be tested or a fraction of at least one cannabis extract of at least one strain to be tested.
Regarding Applicant’s arguments that Torres et al. and Whittle et al. teach away from the claimed invention, it is noted that MPEP 2154(X)(D)(1) states:
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).

Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As discussed in the above rejection, Torres et al. merely states that THC and CBD contribute the most to the pharmaceutical utility. But this does not equate to a statement that the other compounds present in the extracts are discouraged from being present or that they interfere or cause an issue. Therefore, this does not equate to “teaching away”. In Fact, Fig. 6A of Torres indicates that the SAT-L shows similar effects on tumor volume and tumor weight as that of THC, which indicates that the presence of other components besides just THC does not negatively impact the efficacy or synergistic effect with chemotherapy. Regarding the teachings of Whittle, col. 4, lines 56-64 of Whittle merely state that the method to reduce the proportion of non-target materials encompasses merely reducing the amount of any non-target materials, which can be any materials that are not desired to be present in the final botanical drug substance. Even if it is “preferable” to remove these non-target materials as asserted by Applicant, this does not equate to “teaching away” because it does not discredit or discourage the presence of any non-target materials, but rather just states that the presence of non-target materials is somewhat inferior or non-preferred. Furthermore, the broadest reasonable interpretation of the instant claims encompasses using fractions of a cannabis extract that include a plurality of only cannabinoids. 

17. Applicant asserts that the rejections of claim 87 and 94-96 are nonobvious for the same reasons discussed above regarding claim 71 and that the additionally cited references do not cure the deficiencies of Torres and Whittle (pg. 15, para. 1 to pg. 18, para. 2 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding claim 71 in view of Mi, Brower, Torres and Whittle. 

18. Applicant asserts that De Petrocellis teaches away from the claimed invention because De Petrocellis teaches that, while BDSs were in some cases as effective as pure cannabinoid, experiments in which the principal cannabinoid of a BDS was removed the remained of the composition was ineffective and there is no teaching or suggestion for screening whole cannabis extracts to determine whether the extract taken as a whole would be effective in a course of personalized medicine (pg. 18, para. 3 to pg. 19, para. 2 of Applicant’s Remarks). Applicant asserts that the dependent claims 72-76, 79-80, 82, 84, 86, 91 and 92 are nonobvious for the same reasons as claim 71 discussed above (pg. 19, paras. 3 of Applicant’s Remarks).This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high-throughput screening of the entire cannabis extract) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claims merely requires analyzing a plurality of analytes that comprise at least one cannabis extract or a fraction of at least one cannabis extract of at least one strain to be tested, each of said analytes comprising a plurality of components. As defined in the specification (see paras. [0117]-[0118] of the published application): 
a cannabinoid extract refers hereinafter to any extract or concentrate derived from the cannabis plant which contains at least one cannabinoid. The cannabinoids may be extracted from the cannabis plant using any one of the many known extraction methods, such as non-hydrocarbons extraction methods and hydrocarbons extraction methods.
“cannabinoid fraction” used hereinafter refers to cannabis extract treated by separation or purification or fractionation processes. More particularly it refers to purified or partially purified cannabis extract containing cannabinoid-type portions or elements. In alternative embodiments, cannabinoid fraction may contain synthetic cannabinoids.
As such, the claims do not require high-throughput screening of the entire cannabis extract in the broadest reasonable interpretation of a cannabis extract or a fraction of a cannabis extract as defined in the instant specification. Therefore, the multiple botanical drug substances containing different amounts of a primary cannabinoid as well as other cannabinoids taught by de Petrocellis et al. read on the plurality of analytes recites in claim 71. Furthermore, there is no indication that the claimed plurality of analytes that comprise at least one cannabis extract or a fraction of a cannabis extract from at least one strain cannot also be enriched in particular cannabinoids because the claim recites open claim language defining the plurality of analytes. 
Regarding Applicant’s arguments that De Petrocellis et al. teaches away from the claimed invention, De Petrocellis et al. demonstrating that the presence of cannabinoids in a botanical drug substance is not equivalent to a statement that the other components render the compound ineffective. In fact, De Petrocellis et al. does disclose that some BDSs were as effective as pure cannabinoid. Therefore, there is no indication that the art discourages or discredits using a botanical drug substance (see citation to MPEP 2154(X)(D)(1) above regarding “teaching away”).  

19. Applicant asserts that the rejections of claim 85, 93-94, 96 are nonobvious for the same reasons discussed above regarding claim 71 and that the additionally cited references do not cure the deficiencies of De Petrocellis (pg. 20, para. 1 to pg. 21, para. 2 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding claim 71 in view of Mi, Brower, De Petrocellis and Guy. 

Conclusion
20. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631